DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “t” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakakibara (US 2017/0326924).

Regarding claims 1-2, Sakakibara discloses a pneumatic tire (Figs. 1, 2A: 1), comprising: a noise suppressing member (Figs. 1, 2A, 2B, 3: 2) that has a mounting portion (Figs. 1, 2A, 2B, 3: 2a, 2b) that is plate-shaped and that is fixed to a tire inner surface ([0037], [0044]-[0045]), a convex portion (See annotated Fig. 3 below) that is plate-shaped and is curved convexly from the mounting portion toward an inner side in a tire radial direction (See annotated Fig. 3 below: see how convex portion is curved in a direction from where the mounting portion is located toward an inner side in a tire radial direction), and a bent portion that is formed at a boundary between the mounting portion and the convex portion (See annotated Fig. 3 below), wherein a rib is provided that extends from the mounting portion, which adjoins the bent portion, to the convex portion (See annotated Fig. 3 below), and wherein the rib is formed integrally with the noise suppressing member (See annotated Fig. 3 below).
The examiner notes that a “rib” merely needs to be a support for the noise suppressing member and the claim language does not require any further structure for the rib. Thus, the claim language does not exclude the “rib” of Sakakibara, as discussed above. 

    PNG
    media_image1.png
    349
    558
    media_image1.png
    Greyscale


Regarding claim 3, Sakakibara further discloses that a plate thickness of the rib is equal to a plate thickness of a region of the noise suppressing member at a periphery of the rib (Figs. 2B, 3: see how thickness of plate 2 is uniform throughout from mounting portion to peak of convex portion) ([0054]). 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa (JP 2004-082947, see updated machine translation provided) (of record).

Regarding claims 1-2, Miyagawa discloses a pneumatic tire, comprising: a noise suppressing member (Fig. 5: 2) that has a mounting portion that is plate-shaped (Fig. 5: see how mounting portion is thinner and thus plate-shaped) and that is fixed to a tire inner surface (See annotated Fig. 5 below), a convex portion that is plate-shaped (Fig. 5: see how mounting portion is thinner and thus plate-shaped) and is curved convexly from the mounting portion toward an inner side in a tire radial direction (See annotated Fig. 5 below: see how convex portion is curved in a direction from where the mounting portion is located toward an inner side in a tire radial direction), and a bent portion that is formed at a boundary between the mounting portion and the convex portion (See annotated Fig. 5 below), wherein a rib is 
The examiner notes that a “rib” merely needs to be a support for the noise suppressing member and the claim language does not require any further structure for the rib. Thus, the claim language does not exclude the “rib” of Miyagawa, as discussed above. 


    PNG
    media_image2.png
    333
    613
    media_image2.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749